SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

65
CA 11-01757
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


ABDULLA ALGHEIN, PLAINTIFF-APPELLANT,

                    V                             MEMORANDUM AND ORDER

UTICA FIRST INSURANCE COMPANY,
DEFENDANT-RESPONDENT.


GUSTAVE J. DETRAGLIA, JR., UTICA (MICHELLE E. DETRAGLIA OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

FARBER BROCKS & ZANE L.L.P., MINEOLA (SHERRI N. PAVLOFF OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida   County
(Bernadette T. Clark, J.), entered December 3, 2010 in   a breach of
contract action. The order, insofar as appealed from,    granted the
motion of defendant for summary judgment and dismissed   the complaint.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs, defendant’s motion is
denied and the complaint is reinstated.

     Memorandum: Plaintiff commenced this breach of contract action,
alleging that defendant breached its insurance contract with plaintiff
by failing to provide coverage for losses from a fire at plaintiff’s
place of business. Defendant moved for summary judgment dismissing
the complaint, and plaintiff cross-moved for summary judgment and an
inquest on damages. Supreme Court granted the motion and denied the
cross motion, but on appeal plaintiff contends only that the court
erred in granting the motion and does not contend that his cross
motion should have been granted. We agree with plaintiff that the
court erred in granting defendant’s motion.

     In order to meet its initial burden on the motion, defendant was
required to “establish[ ] as a matter of law that the exclusion . . .
upon which defendant relied unambiguously applied to plaintiff’s loss”
(Gravino v Allstate Ins. Co., 73 AD3d 1447, 1448, lv denied 15 NY3d
705). Here, although defendant relied upon an exclusion that
permitted it to deny coverage in the event that plaintiff failed to
maintain a central station fire alarm, defendant failed to submit
evidence establishing that plaintiff did not have such an alarm at the
time of the loss. Defendant’s contention that the deposition
testimony of plaintiff established that there was no such alarm is
without merit, inasmuch as plaintiff was not questioned with respect
                                 -2-                            65
                                                         CA 11-01757

to the existence of such an alarm, nor did he otherwise testify about
one. We thus conclude that defendant failed to meet its initial
burden of establishing its entitlement to judgment as a matter of law
(see generally Zuckerman v City of New York, 49 NY2d 557, 562).
“Failure [of the moving party] to make [a] prima facie showing
requires a denial of the motion, regardless of the sufficiency of the
opposing papers” (Alvarez v Prospect Hosp., 68 NY2d 320, 324).

     In light of our determination, we need not address plaintiff’s
remaining contentions.




Entered:   January 31, 2012                     Frances E. Cafarell
                                                Clerk of the Court